UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2254


DORARENA BOYD,

                    Plaintiff - Appellant,

             v.

ARENDA WRIGHT ALLEN,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:17-cv-00443-RGD-DEM)


Submitted: February 20, 2018                                      Decided: March 8, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dorarena Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dorarena Boyd seeks to appeal the district court’s order dismissing her complaint

without prejudice for failure to state a claim. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order Boyd seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. See Goode v. Central Va. Legal Aid, 807
F.3d 619 (4th Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2